[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE:  MOTION FOR CONTEMPT (NO. 125)
At a hearing held January 6, 1994, the court found the plaintiff in contempt for a wilful failure to pay directly to the defendant alimony and child support of $3,500.00 a month as ordered by the court on May 6, 1993 (Moran, J.). After reviewing the transcript of the hearing held on January 6, 1994, the court finds the plaintiff in arrears for three months, November and December, 1993 and January, 1994, for a total arrearage of $10,500.00.
The court orders of May 6, 1993 (Moran, J.) prioritized payment of two mortgages, food and current utilities. They were silent with respect to payment of medical and dental bills for the defendant wife and the four children. After hearing testimony, and reviewing the evidence on January 20, 1994, the court finds that payment of those expenses would be in the best interests of the defendant and the children.
The court finds the plaintiff made the following payments in good faith and they shall be credited against the $10,500.00 arrearage.
11/02/93   Maureen Myers deposit                    $ 1,100.00 11/15/93   Prudential Home Mortgage                   1,783.00 11/15/93   Ford Consumer Finance                        569.00 11/27/93   Bay Street Pediatrics                        200.00 12/01/93   Prudential Home Mortgage                   1,783.00 12/01/93   Ford Consumer Finance                        570.00 CT Page 777 12/13/93   UB Vehicle                                   340.15 12/29/93   Prudential Home Mortgage                   1,783.00 12/29/93   Ford Consumer Finance                        569.49 12/29/93   Dr. Barton                                   484.80 12/30/93   Commerce Park Dental                         223.00 12/30/93   Dr. Babushkin                                315.00 12/31/93   Concord Financial Services                   691.00 01/15/94   UB Vehicle                                   394.55 01/15/94   Maureen Myers                                300.00 ---------- TOTAL                                               $11,105.19
The plaintiff waived credit for payments made in excess of the arrearage. The court finds that no arrearage is due the defendant.
The court orders the plaintiff to pay the defendant's attorney a legal fee of $750.00, payable at final judgment. Connecticut General Statutes 46b-87.
The court further orders that, because the plaintiff is paid bimonthly, the pendente lite child support of $2,500.00 and the alimony of $1,000.00 be paid on the first and fifteenth of each month in installments of $500.00 for alimony and $1,250.00 for child support or a total of $1,750.00 beginning on February 1, 1994.
ROMEO G. PETRONI, JUDGE